



COURT OF APPEAL FOR ONTARIO

CITATION: Whittle v. Hill, 2020 ONCA 188

DATE: 20200306

DOCKET: C67120

Feldman, Huscroft and Harvison
    Young JJ.A.

BETWEEN

Edris Whittle

Plaintiff/Respondent

and

Merville Hill and Sedwick Hill

Defendants/Appellants

Alamgir Hussain and Parjot Singh
    Benipal, for the appellants

Kyle Armagon, for the respondent

Heard: March 6, 2020

On appeal from the judgment of Justice M.L.
    Edwards of the Superior Court of Justice, dated June 17, 2019.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the appellants did not appear. An
    associate of counsel attended later after calls were made to advise the court
    that counsel had no instructions to proceed with the appeal today as he was
    unable to communicate with the appellants.

[2]

The respondent asks the appeal to be dismissed
    with costs fixed at $6,000, inclusive of disbursements and HST. So ordered.


